per curiam:
Jorge Farinacci García fue admitido al ejer-cicio de la profesión de abogado el 3 de enero de 1974 y prestó juramento como notario el 29 de abril de 1974.(1)
El Tribunal de Distrito Federal para el Distrito de Connecticut nos notificó, a través de nuestra Secretaría General, sobre una sentencia criminal recaída en contra del li-cenciado Farinacci García en esa jurisdicción el 14 de julio de 1992 —Caso Núm. H-85-50-06— por la comisión de de-litos graves (transportación al extranjero de dinero robado y conspiración).
Considerada la naturaleza de dicha convicción, en vir-tud de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), y en nuestra facultad inherente para reglamentar la profesión de abogado, se decreta su suspen-sión inmediata del ejercicio de la abogacía y se ordena que su nombre sea borrado del Registro de Abogados autoriza-dos para ejercer en esta jurisdicción. In re Rúa Cabrer, 132 *207D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Dalmau Gómez, 122 D.P.R. 360 (1988); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Flores Betancourt, 119 D.P.R. 479 (1987); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monllor, 116 D.P.R. 692 (1985).

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Alonso Alonso no intervinieron.

(1) Renunció voluntariamente a la notaría, según surge de nuestra Resolución de 18 de noviembre de 1992.